Case 3:21-cv-00116-B Document 3-9 Filed 01/15/21   Page 1 of 3 PageID 73




                            Exhibit I
 Case 3:21-cv-00116-B Document 3-9 Filed 01/15/21                     Page 2 of 3 PageID 74

                       <!tnngrennnf fl1e lltniteh ;§tate.s
                                  Ba.sl}iugtun , j}Qt 20.515
                                       December 22, 2020


The Honorable William Barr                               The HonorableReginaLombardo
Attorney General                                         Acting Director
Departm ent of Justice                                   Bureau of Alcohol, Tobacco, Firearms, and
950 Pennsy lvania Avenue NW                              Explosives
Washington D C 20530                                     99 New York Avenue NE
                                                         Washington DC 20226

Dear Attorney General Barr and Acting Director Lombardo:

We write to you today to express our deep concerns regarding the Bur eau of Alcohol, Tobacco,
Fireanns and Explosives (ATF) recent notice for proposed guidance on "Objective Factors for
Classifying Weapons with 'Stabilizing Brace s'". This decision is alarming and jeopardizes law-
abiding gun owners across the country.

The guidance claims to lay out several "objective" criteria for the design features of which the
ATF will use to deem these firearms subject to classification under the National Firearms Act
and could tum law-abiding gun owners into criminals overnight. According to the A TF
guidance, "[t]hese factors are based on known stabilizing braces and similar attachments. No
single factor or combination of factors is necessarily disposit ive, and [A TF] examines each
weapon holistically on a case-by-case basis." Should the guidance give clarity to the industry and
law-a biding citizens it would provide better insight into the issue at hand. However, the guidance
does just the opposite by allowing the ATF to be subjective in the ir determination. With
ambiguous and malleable subjec tive criteria such as these , it is obvious the ATf' has no interest
in clarifying the matter but banning stabilizing braces outrig ht and submitting lawfully purchased
firearms and their owners to federal regulation.

In your own publishedguidance,you state, ;'the brace conceptwas inspiredby the needs of
disabled combat veterans who still enjoy recreational shooting but could not reliably contro l
heavy pisto ls without assistance . Consequently. A TF agrees that there are legitimate uses for
certain "stabilizing braces." The ATF agrees there arc legitimate uses for braces, but this
"guidance" indicates otherwise. We are disturbed a government agency would issue guidance
that would take away a disabled veteran's ability to enjoy his constitutionally protected right. In
fact, the ATF seems committed to attacking the const itutionall y protected rights of all law-
abiding citizens.

The Second Amendment is the right that allows us to defend our other rights. If we are to uphold
the Constitu tion , this right cannot be infringed upon.

We urge you to immediately take action to correct this injust ice and look forward to your
response.

Sincerely ,


~~
Member of Congress
                                      PRINTEDON RECYCLED?AP!:R
 Case 3:21-cv-00116-B Document 3-9 Filed 01/15/21         Page 3 of 3 PageID 75



Other Members of Congress signing this letter:

   Rep. Rick W. Allen                            Rep . Robert E. Latta
   Rep. Kelly Armstrong                          Rep . Billy Long
   Rep . Jodey Arrington                         Rep . Barry Loudermilk
   Rep. Brian Babin, D .D.S.                     Rep. Blaine Luetkemeyer
   Rep. Jim Banks                                Rep . Brian Mast
   Rep . John Bergman                            Rep . Roger Marshall, M.D.
   Rep . Andy Biggs                              Rep. Patrick McHenry
   Rep. Dan Bishop                               Rep . David B. McKinley, P.E.
   Rep. Kevin Brady                              Rep. Daniel Meuser
   Rep. Mo Brooks                                Rep. Carol D. Miller
   Rep. Larry Bucshon , M.D.                     Rep. John Moolenaar
   Rep . Ted Budd                                Rep. Alex Mooney
   Rep. Michael C. Bur gess, M.D.                Rep . Markwayne Mullin
   Rep . Ken Calvert                             Rep. Gregory F. Murphy , M.D.
   Rep. Stev e Chabot                            Rep. Dan Newhouse
   Rep. Ben Cline                                Rep . Ralph Nonnan
   Rep. Tom Cole                                 Rep. Steven Palazzo
   Rep. K. Michael Conaway                       Rep. Gary Palmer
   Rep. James Comer                              Rep. Bill Posey
   Rep. Rick Crawford                            Rep. Guy Reschenthaler
   Rep. Dan Crenshaw                             Rep . Mike Rogers
   Rep. Warren Davidson                          Rep. David Rouzer
   Rep . Scott Desjarlais                        Rep. John Rutherford
   Rep. Jeff Duncan                              Rep. Steve Scalise
   Rep. D rew Ferguson                           Rep . Austin Scott
   Rep. Jeff Forten berry                        Rep. Michael Simpson
   Rep. Virginia Foxx                            Rep. Adrian Smith
   Rep. Russ Fulcher                             Rep. Jason Smith
   Rep. Matt Gaetz                               Rep. Lloyd Smucker
   Rep. Anthony Gonzalez                         Rep. Pete Stauber
   Rep. Garret Graves                            Rep. Elise M. Stefanik
   Rep. Mark E. Green, M.D.                      Rep. W. Gregory Steube
   Rep. H. Morgan Griffith                       Rep . Chris Stewart
   Rep. Glenn Grothman                           Rep . Van Taylor
   Rep. Andy Harri s, M.D.                       Rep . Glenn Thompson
   Rep. Kevin Hem                                Rep . William Tinunons
   Rep. Clay Higgins                             Rep. Thomas Tiffany
   Rep. Bil1 Huizenga                            Rep. Ann Wagner
   Rep. Jim Jordan                               Rep. Tim Walberg
   Rep. David P. Joyce                           Rep. RandyWeber
   Rep. JohnJoyce, M.D.                          Rep. Bruce Westerman
   Rep. Mike Kelly                               Rep. Robert Wittman
   Rep. Fred Keller                              Rep. Steve Womack
   Rep . Doug LaMalfa                            Rep.Lee Zeldin
   Rep. Doug Lamborn
